


Exhibit 10.1




ASSET PURCHASE AGREEMENT




THIS AGREEMENT made as of this 18th day of May , 2005.




BETWEEN:




MIAD INFORMATION SYSTEMS INC., being a corporation incorporated under the laws
of the Province of Ontario,




(hereinafter called the "Purchaser")




OF THE FIRST PART;




-and-




MIAD SYSTEMS LTD., being a corporation incorporated under the laws of the
Province of Ontario,




(hereinafter collectively called the "Vendor")




OF THE SECOND PART;













-and-




MICHAEL GREEN, a person residing in the City of Toronto, in the Province of
Ontario,




(hereinafter collectively called the “Purchaser Principal”)




OF THE THIRD PART




WHEREAS the Vendor is in the business (the "Business") of selling and
maintaining computer systems located at 43 Riviera Drive, Unit 6, Markham,
Ontario, (the "Premises");




AND WHEREAS the Purchaser wishes to purchase and the Vendor wishes to sell all
of the assets and undertaking of the Business, upon the terms and conditions
hereinafter set out;




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the respective
covenants herein contained the parties hereto agree as follows:












--------------------------------------------------------------------------------


1.00

PURCHASE OF PURCHASED ASSETS






1.01

Subject to the terms and conditions hereof, the Vendor hereby transfers, sells,
assigns, grants and conveys to the Purchaser and the Purchaser purchases from
the Vendor, the property and assets located at the Premises, as of the closing
date of the Stock Purchase Agreements between the Purchaser Principal and
Adrienne Green and Joe Chetti, in trust. (which c losing date shall be the
“Closing Date” of this Agreement) , as follows:




(a)

the machinery, equipment, tools, supplies, furniture, furnishings (whether or
not fixtures) and accessories at the Premises;







(b)

all inventories;







(c)

all supplies for use in connection with the Business;







(d)

all accounts receivables as at the date of closing of the within agreement




(e)

the benefits of all prepaid expenses associated with the operation of the
Business;




(f)

all of the Vendor’s right, title and interest in and to the lease (the “Lease”)
of the Premises;




(g)

all of the Vendor’s right, title and interest in and to the leasehold
improvements at the Premises;




(h)

the equipment leases, conditional sales contracts, title retention agreements
and other agreements between the Vendor and third parties relating to equipment
used by the Vendor in connection with the Business (the “Equipment Leases”);




(i)

the goodwill of the Business and the right of the Vendor in the telephone and
fax number or numbers, Internet web sites/addresses listed in the name of the
Vendor and/or any trade name used by the Vendor in the Business; and




(j)

all books, documents, records, files and other data and any other property and
assets owned by the Vendor or to which they are entitled in connection with the
Business.







2.00

PURCHASE PRICE






2.01

The purchase price for the Purchased Assets is One Million Seventy-seven
Thousand Eight Hundred and Thirty-six Dollars ($1,077,836.00) (the “Purchase
Price”), subject to adjustment of the actual amount of the Purchased Assets as
at the Date of Closing.




2.02

The Purchase Price shall be paid by the assumption by the Purchaser of all
liabilities of every nature and kind owing by the Vendor in connection with the
Business (presently estimated to be the amount of One Million Two Hundred
Ninety-two Thousand Four Hundred Thirty-nine Dollars ($1,292,439.00)), subject
to adjustment of actual amount as at the Date of Closing (the “Assumed
Liabilities”).



2




--------------------------------------------------------------------------------


2.03

In the event that the Purchased Assets exceeds the Assumed Liabilities as at the
Closing Date, the Purchaser shall pay to the Vendor such excess.










3.00

REPRESENTATIONS AND WARRANTIES OF THE VENDOR






The Vendor hereby jointly represents and warrants that:




3.01

The Vendor is a subsisting corporation duly and validly incorporated and
organized under the laws of the Province of Ontario.




3.02

The Vendor has all requisite corporate power and authority to carry on its
business and to own, lease and operate the properties and assets now-owned,
leased and operated by it and is duly qualified to do business and to own, lease
and operate its properties and assets and is in good standing in every
jurisdiction in which the character of the business conducted or the nature of
the properties owned, leased or operated by the Vendor makes such qualification
necessary.




4.00

COVENANTS OF THE VENDOR



4.01

The Vendor hereby covenants that it will, on the Date of Closing:




(a)

execute and deliver to the Purchaser all necessary documents, necessary or
reasonably required to transfer effectively to the Purchaser good and marketable
title to the Purchased Assets free and clear of all mortgages, pledges, liens,
charges, claims, demands, security interests or encumbrances of any nature or
kind;




(b)

deliver possession of the Purchased Assets to the Purchaser.




4.02

The Vendor covenant s that it will, prior to the Closing Date , secure approval
of this asset sale transaction by the Vendor’s s hareholders in accordance with
relevant law.




5.00

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




The Purchaser hereby represents and warrants, and acknowledges that the Vendor
is relying on the foregoing representations and warranties in completing the
agreement of purchase and sale, that:




5.01

The Purchaser is a subsisting corporation duly and validly incorporated and
under the laws of the Province of Ontario.




6.00

COVENANTS OF THE PURCHASER






6.01

The Purchaser hereby covenants that, contemporaneously with the execution of
this Agreement, the Purchaser will:




(a)

execute all assignments and documents delivered pursuant to this Agreement which
require execution by the Purchaser;






3




--------------------------------------------------------------------------------


(b)

assume all employees of the Vendor upon the same terms and conditions as
presently employed; and




(c)

guarantee payment of the Assumed Liabilities, and indemnify and hold harmless
Vendor from any costs, expenses, damages or legal fees (other than contemplated
in this Agreement) related to the Assumed Liabilities.




7.00

GENERAL CONTRACT PROVISIONS






7.01

This agreement shall be governed by the laws of Canada to the extent they apply
and by the laws of the Province of Ontario.




7.02

All words and personal pronouns relating thereto shall be read and construed as
the number and gender of the party or parties referred to in each case require
and the verb shall be construed as agreeing with the required word and/or
pronoun.




7.03

Time shall be of the essence of this agreement and every part herein and no
extension or violation of the Agreement shall operate as a waiver of this
provision.




7.04

If the Purchaser is two or more persons, the representations, warranties and
covenants on the part of the Purchaser herein made shall be deemed to be the
joint and several representations, warranties and covenants of such persons.




7.05

This Agreement shall constitute the entire agreement between the parties hereto
with respect to all of the matters herein and no warranty, representation,
covenant or condition pertaining to any of such matters shall have any force and
effect whatsoever unless contained in this Agreement.




7.06

This agreement constitutes the entire agreement between the parties and
supersedes all prior and contemporaneous agreements, understandings and
discussions, whether oral or written, and there are no warranties or
representations between the parties except as expressly provided in this
agreement.




7.07

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.




7.08

All communications provided for herein shall be in writing and shall be
personally delivered to an officer or other responsible employee of the
addressee or sent by telefacsimile or other direct written electronic means,
charges prepaid, at or to the applicable address or telefacsimile number, as the
case may be, set opposite the party's name below or at or to such other address
or addresses or telefacsimile number or numbers as any party hereto may from
time to time designate to the other parties in such manner. Any communication
which is personally delivered as aforesaid shall be deemed to have been validly
and effectively given on the date of such delivery if such date is a Business
Day (as hereinafter defined) and such delivery was made during normal business
hours of the recipient; otherwise, it shall be deemed to have been validly and
effectively given on the Business Day next following such date of delivery. Any
communication which is transmitted by telefacsimile or other direct written
electronic means as




4




--------------------------------------------------------------------------------


aforesaid shall be deemed to have been validly and effectively given on the date
of transmission if such date is a Business Day and such transmission was made
during normal business hours of the recipient; otherwise, it shall be deemed to
have been validly and effectively given on the Business Day next following such
date of transmission. For the purposes hereof, "Business Day" shall mean any day
other than a Saturday, Sunday or statutory or civic holiday in the City of
Toronto, Province of Ontario.




To the Purchaser, Vendor,

43 Riviera Drive - Unit 6

or Purchaser Principal at:

Markham, Ontario

L3R 5J6

Attention: Michael Green

Phone: (905) 479-0214

Fax: (905) 479-9472




 with a copy to:

Conway Kleinman Kornhauser, LLP

Barristers & Solicitors

390 Bay Street - Suite 1102

Toronto, Ontario

M5H 2Y2

Attention: David N. Kornhauser

Phone: (416) 862-6280

Fax: (416) 368-5454

Email: dkornhauser@ckkg.com
















7.09

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be but a single
instrument.



5




--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties hereto have duly executed this agreement .




SIGNED, SEALED and DELIVERED

)

MIAD INFORMATION SYSTEMS INC.

 in the presence of

)

 

 

)

)

Per: _______________________c/s

)

)

Date: May 24, 2005




)

MIAD SYSTEMS LTD.

)

)

 

)

Per: _______________________c/s

)

)

Date: May 24, 2005

)







____________________________

)

Michael Green




Date: May 24, 2005









6


